03/01/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                  No. DA 21-0298


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

SARAH MARIE STRONG,

             Defendant and Appellant.


                                       ORDER


      Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor, Appellee is granted an extension of time to and

including April 6, 2022, within which to prepare, serve, and file its response brief.




BG                                                                       Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                               March 1 2022